Citation Nr: 0621970	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  98-10 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

The veteran served on active duty from July 1985 to July 1989 
and had a period of active duty for training (ACDUTRA) from 
June 28, 1997 to July 12, 1997.

In an October 2005 written statement prepared in response to 
a VA request for additional evidence that would support the 
claim on appeal, the veteran indicated that he has been 
receiving Social Security benefits since January 2000.  No 
request for records from the Social Security Administration 
(SSA) was made, however.  Medical records from SSA pertaining 
to any original or continuing award of disability benefits 
should be requested and associated with the claims file.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, at the time he filed this claim in 1997, the 
veteran indicated that he was still fulfilling his reserve 
obligation with the Puerto Rico National Guard (PRNG), which 
began in August 1989.  It is unclear, however, whether the 
veteran has since been separated from the PRNG, nor does it 
appear that the veteran's complete PRNG service medical 
records have been obtained.  The RO should (1) clarify the 
dates and character of the veteran's PRNG service, including 
whether the veteran's service obligation has been terminated; 
and (2) request the veteran's complete records from the PRNG.  

Pursuant to the July 2005 remand, the VA examiner was 
specifically instructed to opine as to whether any 
psychiatric disability was incurred during active duty (July 
1985 to July 1989) or during the veteran's period of ACDUTRA 
(June 28, 1997 to July 12, 1997).  Since the examiner was not 
afforded the opportunity to review the veteran's complete 
service medical records from the PRNG, or any pertinent SSA 
records, the RO should request the examiner to review those 
records when they are associated with the claims file and, 
thereafter, provide a revised opinion regarding whether any 
disability was incurred in service.  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of failing to 
report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2005).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) for the following action:

1.  Clarify the dates and character of 
the veteran's PRNG service, including 
whether the veteran's service obligation 
has been terminated.

2.  Obtain a complete copy of the 
veteran's service medical records from 
his service in the PRNG.  

3.  Request medical records from SSA 
pertaining to any original or continuing 
award of disability benefits.  

4.  If additional medical evidence 
related to a psychiatric disorder is 
associated with the claims file after the 
requested development has been completed, 
send the claims file and a copy of this 
remand to the examiner who conducted the 
February 2006 examination for a revised 
opinion regarding whether any diagnosed 
psychiatric disorder was incurred during 
active duty or ACDUTRA.  A complete 
rationale for all opinions expressed must 
be provided.  If the February 2006 VA 
examiner is not available, or if the 
requested opinion cannot be given without 
further examination of the veteran, such 
examination should be scheduled.  

5.  Following completion of the 
foregoing, readjudicate the claim.  If 
the decision is adverse to the veteran, 
issue an updated Supplemental Statement 
of the Case (SSOC) and give the veteran 
and his representative an appropriate 
amount of time to respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
